DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This action is a first action on the merits in response to the application filed on 10/30/2019.
Status of Claims
Claims 1-20 filed on 10/30/2019 are currently pending and have been examined in this application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6 and 16 recites the limitation “into the notes field of the call notes user interface”.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-19 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-20 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of connecting customer to an agent in a call center. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “receiving a communication from a customer; displaying text associated with the communication in a first field of a unified; analyzing the text to determine key terms associated the communication; and using the key terms to schedule a subsequent interaction with the customer”.
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the element describe a process for matching chat customer to a customer representative. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claim 11 recites substantially similar limitations to those presented with respect to claim 1. As a result, claim 11 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-10 and 12-20 recite certain methods of organizing human activity because the claimed elements describe a process for connecting customer to a customer representative. As a result, claims 2-9 and 11-18 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “user interface”, and “automatically”. when considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claim 11 recites substantially similar limitations to those recited with respect to claim 1. Although claim 11 further recites “A cloud-based software platform comprising: one or more computer processors; and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 11 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-10 and 12-20 include additional elements beyond those recited by independent claims 1 and 11. The additional elements in the dependent claims include, “querying one of a knowledgebase, a customer relationship management (CRM) platform/a customer service management (CSM) platform, and a database of customer-agent transcripts using the key terms; and displaying responsive results to the querying in a second field in the unified interface” as in claims 2 and 12, “converting the speech to text” as in claims 4 and 14, “multi-channel communication and received as one of an SMS text, voice call, e-mail, chat, interactive voice response (IVR)/intelligent virtual agent (IVA) systems, and social media” as in claims 5 and 15, “same channel” as in claims 10 and 20. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-10 and 12-20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include  “user interface”, and “automatically”. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claim 11 recites substantially similar limitations to those recited with respect to claim 1. Although claim 11 further recites “A cloud-based software platform comprising: one or more computer processors; and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claim 11 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-10 and 12-20 include additional elements beyond those recited by independent claims 1 and 11. The additional elements in the dependent claims include, “querying one of a knowledgebase, a customer relationship management (CRM) platform/a customer service management (CSM) platform, and a database of customer-agent transcripts using the key terms; and displaying responsive results to the querying in a second field in the unified interface” as in claims 2 and 12, “converting the speech to text” as in claims 4 and 14, “multi-channel communication and received as one of an SMS text, voice call, e-mail, chat, interactive voice response (IVR)/intelligent virtual agent (IVA) systems, and social media” as in claims 5 and 15, “same channel” as in claims 10 and 20. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-10 and 12-20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-13, 15, and 17-20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Jones et al. (US 20200410506 A1)
Regarding claim 1. Jones teaches A method, comprising: receiving a communication from a customer; displaying text associated with the communication in a first field of a unified user interface; [Jones, claim 1, Jones teaches “A method for customer representative matching, the method comprising: receiving a chat transcript with one or more tagged triplets and one or more multi-dimensional success vectors” wherein receiving and displaying a communication] automatically analyzing the text to determine key terms associated the communication; [Jones, para. 0052, Jones teaches “The satisfaction of the customer may be measured using natural language classifiers which may be trained on classes such as happy or unhappy, among others, and/or by using analytical application programming interfaces (APIs)” wherein analyzing text data and the success vectors are based on keywords. Also see para. 0053, and 0051 “the separated triplets are tagged with intents, entities, and sentiments in order to determine the satisfaction of a customer” wherein sentiments are based on keywords]  and automatically using the key terms to schedule a subsequent interaction with the customer [Jones, claim 4, Jones teaches “wherein training the machine learning model to match the customer to the at least one customer representative further comprises: using the one or more multi-dimensional success vectors to learn the at least one customer representative's success in each dimension; and leveraging a learned success when matching the customer to the at least one customer representative” wherein match the customer to the at least one customer representative is equivalent to schedule a subsequent interaction with the customer].  
Regarding claim 2. further comprising: querying one of a knowledgebase, a customer relationship management (CRM) platform/a customer service management (CSM) platform, and a database of customer-agent transcripts using the key terms; and displaying responsive results to the querying in a second field in the unified interface [Jones, para. 0043, Jones teaches “The success model may use historical chat transcript data, which may include responses provided by customer representatives to a wide variety of customer questions, to generate one or more success vectors of a customer representative, which may highlight the customer's satisfaction with the customer representative's answers. The historical chat transcript data may include a sizeable amount of past chat transcripts which may be used to train the success model (e.g., past chat transcripts may be stored in a database such as database 114)” wherein querying a database for determining success vectors where the success vectors are determined based on keywords]  .  
Regarding claim 3. further comprising automatically using query results to schedule the subsequent interaction [Jones, Abstract, Jones teaches “The present invention may include training a machine learning model to match a customer to at least one customer representative. The present invention may include querying the trained machine learning model to match the customer to the at least one customer representative” wherein a machine learning model is trained on stored data and the model is used to match a customer with a representative based on the query of a model].  
Regarding claim 5. wherein the communication is a multi-channel communication and received as one of an SMS text, voice call, e-mail, chat, interactive voice response (IVR)/intelligent virtual agent (IVA) systems, and social media [Jones, para. 0125, Jones teaches “Software as a Service (SaaS): the capability provided to the consumer is to use the provider's applications running on a cloud infrastructure. The applications are accessible from various client devices through a thin client interface such as a web browser (e.g., web-based e-mail)” wherein a multichannel communication. Further, Jones teaches in para. 0002 “A customer representative responding to questions received on a live chat interface may be educated on only a portion of the questions that the customer representative may receive” wherein a chat communication].  
Regarding claim 7. wherein the method is performed in real-time [Jones, claim 1, Jones teaches “wherein revealing a match further comprises: outputting a response to the customer or connecting, via a chat interface, the customer and the at least one customer representative” wherein connecting customer to agent in real time].  
Regarding claim 8. further comprising scheduling the subsequent action with a person other than the agent by automatically retrieving a calendar associate with the person other than the agent [Jones, claim 1, Jones teaches “wherein revealing a match further comprises: outputting a response to the customer or connecting, via a chat interface, the customer and the at least one customer representative” wherein connecting customer to agent in real time. Further, Jones teaches in para. 0101 “If a customer representative with the highest rating is not available, or if the customer is already chatting with a different representative, then the customer satisfaction level, based on the multi-dimensional success vector described previously with respect to step 208 above, may be taken into consideration to determine which of the customer representatives' answers had the highest rating among customers for the same or a similar question” wherein scheduling with a different agent based on availability (calendar of an agent)].  
Regarding claim 9. further comprising communicating a confirmation of the subsequent interaction to the customer [Jones, claim 7, Jones teaches “wherein revealing a match further comprises: outputting a response to the customer or connecting, via a chat interface, the customer and the at least one customer representative” wherein outputting a response is equivalent to communicating a confirmation].  
Regarding claim 10. further comprising communicating the confirmation using a same channel of the communication [Jones, claim 7, Jones teaches “wherein revealing a match further comprises: outputting a response to the customer or connecting, via a chat interface, the customer and the at least one customer representative” wherein outputting a response is equivalent to communicating a confirmation via a chat].  
Regarding claim 11. A cloud-based software platform comprising: one or more computer processors; and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the cloud-based software platform to perform operations comprising: [Jones, claim 8, Jones teaches “A computer system for customer representative matching, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories” and para.0012 “FIG. 6 is a block diagram of an illustrative cloud computing environment including the computer system depicted in FIG. 1, in accordance with an embodiment of the present disclosure”] receiving a communication from a customer; displaying text associated with the communication in a first field of a unified user interface; [Jones, claim 1, Jones teaches “A method for customer representative matching, the method comprising: receiving a chat transcript with one or more tagged triplets and one or more multi-dimensional success vectors” wherein receiving and displaying a communication] automatically analyzing the text to determine key terms associated the communication; [Jones, para. 0052, Jones teaches “The satisfaction of the
customer may be measured using natural language classifiers which may be trained on classes such as happy or unhappy, among others, and/or by using analytical application programming interfaces (APIs)” wherein analyzing text data and the success vectors are based on keywords. Also see para. 0053, and 0051 “the separated triplets are tagged with intents, entities, and sentiments in order to determine the satisfaction of a customer” wherein sentiments are based on keywords]  and automatically using the key terms to schedule a subsequent interaction with the customer [Jones, claim 4, Jones teaches “wherein training the machine learning model to match the customer to the at least one customer representative further comprises: using the one or more multi-dimensional success vectors to learn the at least one customer representative's success in each dimension; and leveraging a learned success when matching the customer to the at least one customer representative” wherein match the customer to the at least one customer representative is equivalent to schedule a subsequent interaction with the customer]. 
Regarding claims 12-13, 15, and 17-20, claims 12-13, 15, and 17-20 recite substantially similar limitations as claims 2-3, 5, and 7-10 respectively; therefore, claims 12-13, 15, and 17-20 are rejected with the same rationale, reasoning, and motivation provided above for claims 2-3, 5, and 7-10 respectively. Claims 2-3, 5, and 7-10 are method claims while claims 12-13, 15, and 17-20 are directed to a system which is anticipated by Jones claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 4, 6, 14, and 16 are rejected under 35 U.S.C. 103 as being un-patentable over Jones in view of Dwyer et al. (US 20150195406 A1)
Regarding claim 4. Jones teaches all of the limitations of claim 1 (as above). Jones does not specifically teach, however, Dwyer teaches further comprising: receiving the communication as speech; converting the speech to text; and   parsing the text for key terms [Dwyer, Abstract, Dwyer teaches “Methods and systems are provided for receiving a communication, analyzing the communication in real-time or near real-time using a computer-based communications analytics facility for at least one of a language characteristic and an acoustic characteristic, wherein for analyzing the language characteristic of voice communications, the communication is converted to text using computer-based speech recognition” wherein converting the speech to text. Further, Dwyer teaches in para. 0083 “For example, FIG. 26 depicts search results for the keyword "baggage" and results from both web chat customer support and audio calls come up in the search report” wherein parsing the text for key terms]  
Paulsen teaches a media mix modeling tool for marketing budget and Deshpande teaches a method for retail forecasting. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Davenport to incorporate the teaching of Wallace and provides what is claimed in claim 4 by the invention under examination.  The motivation to combine Davenport and Wallace has the advantage of determining real time reroute based on traffic information which include time of the day, traffic accidents, road constructions, etc. [Wallace, para. 0336]. 
Regarding claim 6. Jones teaches all of the limitations of claim 1 (as above). Jones does not specifically teach, however, Dwyer teaches further comprising providing an option to the agent to accept or reject the populating into the notes field of the call notes user interface [Dwyer, Abstract, Dwyer teaches “Methods and systems are provided for receiving a communication, analyzing the communication in real-time or near real-time using a computer-based communications analytics facility for at least one of a language characteristic and an acoustic characteristic, wherein for analyzing the language characteristic of voice communications, the communication is converted to text using computer-based speech recognition” wherein converting the speech to text. Further, Dwyer teaches in para. 0083 “For example, FIG. 26 depicts search results for the keyword "baggage" and results from both web chat customer support and audio calls come up in the search report” wherein parsing the text for key terms].
Regarding claims 14 and 16, claims 14 and 16 recite substantially similar limitations as claims 4 and 6 respectively; therefore, claims 14 and 16 are rejected with the same rationale, reasoning, and motivation provided above for claims 4 and 6 respectively. Claims 4 and 6 are method claims while claims 14 and 16 are directed to a system which is anticipated by Jones claim 8.
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623